STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS

                                                                                     FILED
In re B.S.                                                                       November 4, 2020
                                                                                  EDYTHE NASH GAISER, CLERK
                                                                                  SUPREME COURT OF APPEALS
No. 18-0732 (Putnam County 17-JA-92)                                                  OF WEST VIRGINIA




                               MEMORANDUM DECISION


         Petitioner Father W.S., by counsel Herbert L. Hively II, appeals the Circuit Court of
Putnam County’s July 17, 2018, order terminating his parental rights to B.S. 1 The West Virginia
Department of Health and Human Resources (“DHHR”), by counsel S.L. Evans, filed a response
in support of the circuit court’s order. The guardian ad litem (“guardian”), Rosalee Juba-Plumley,
filed a response on behalf of the child also in support of the circuit court’s order. Intervenor Sault
Ste. Marie Tribe of Chippewa Indians (“Tribe”), by counsel Suzanne Weise and Kathryn Fort,
filed a response asserting that the circuit court failed to comply with various provisions of the
Indian Child Welfare Act (“ICWA”). On appeal, petitioner argues that the circuit court erred in
finding that he failed to successfully complete his post-adjudicatory improvement period. 2

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

       The DHHR filed a child abuse and neglect petition against the parents in October of 2017
based upon allegations of domestic violence and substance abuse. 3 The DHHR had received an

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).
       2
        Petitioner does not assign as error the termination of his parental rights or any violations
under the ICWA.
       3
        Upon removal of the child, petitioner indicated to a Child Protective Services (“CPS”)
worker that he and the child were members of the Tribe.
                                                  1
audio recording which revealed that the child was present during a domestic disturbance between
the parents. A CPS worker spoke to petitioner regarding the incident, and petitioner admitted to
the altercation. Petitioner also admitted that he smoked marijuana, but he stated that he would stop
smoking marijuana for his child. Petitioner further admitted having a history of methamphetamine
and alcohol abuse but denied current usage. The mother reported to the CPS worker that petitioner
had a violent history and that he introduced her to abusing methamphetamine. A CPS worker also
spoke to the then-five-year-old child, who reported that his parents fight and punch each other. A
CPS worker further interviewed relatives of the family, who reported that petitioner was previously
physically violent with his ex-wife and that he and the child’s mother frequently abused alcohol. 4
In sum, the DHHR alleged that petitioner exposed the child to domestic violence and abused drugs
and alcohol to the extent that it impaired his ability to parent the child. Petitioner waived his
preliminary hearing.

        The circuit court held an adjudicatory hearing in November of 2017. Petitioner stipulated
to the allegations contained in the petition. Specifically, petitioner stipulated that he engaged in
domestic violence “fueled by alcohol” that affected his ability to parent the child. The circuit court
accepted petitioner’s stipulation and adjudicated him as an abusing parent. Petitioner moved the
circuit court for a post-adjudicatory improvement period, and his motion was held in abeyance
pending the holding of a multidisciplinary team (“MDT”) meeting.

        In January of 2018, the circuit court granted petitioner’s motion for a post-adjudicatory
improvement period. As part of the terms and conditions, petitioner was required to submit to
random drug screens, complete drug treatment, complete a domestic violence course, and
participate in supervised visits with the child. At a status hearing held in April of 2018, the DHHR
reported that petitioner was not fully complying with the terms of his improvement period.
According to the DHHR, petitioner tested positive for methamphetamine on two occasions.
Petitioner stated that he experienced “a slip” but expressed that he wanted to comply and continue
forward with his improvement period. The circuit court continued petitioner’s improvement period
but cautioned him that he must fully comply with services.

        The circuit court held a second status hearing in May of 2018. The DHHR moved the circuit
court to terminate petitioner’s improvement period based upon his failure to comply with services.
At the conclusion of the hearing, the circuit court terminated petitioner’s post-adjudicatory
improvement period. The circuit court found that petitioner “has had another drug screen positive
for methamphetamine and has failed to attend at least (1) drug screen.” The circuit court further
found that petitioner was “not fully cooperating with services or the recommendations of his
parental fitness evaluation” and had not participated in inpatient drug treatment as recommended
by the MDT. Lastly, the circuit court ordered petitioner to submit to a drug screen, which he
refused to do and left the courthouse without complying with that order.

        A dispositional hearing was held in June of 2018, wherein petitioner requested a post-
dispositional improvement period. Petitioner submitted to a drug screen and admitted to recent


       4
         It is unclear when petitioner was married to his first wife; however, the record does
indicate that he and the child’s mother had been married for twenty-two years at the time of the
petition’s filing.
                                                  2
drug use, including marijuana and methamphetamine. The circuit court continued the hearing to
allow the guardian time to file a written report.

         At the rescheduled hearing, both the DHHR and the guardian recommended termination of
petitioner’s parental rights. Petitioner testified that he “did so poorly” in his improvement period
because he was employed to tear down homes and he did not realize that the “people who lived
there were heavy methamphetamine smokers,” insinuating that his positive drug screens occurred
due to unintended absorption of the substance on job sites. Despite his previous admission to
abusing methamphetamine, petitioner testified that he only admitted that because he thought “it
was already over,” meaning that there was nothing he could do to regain custody of B.S. Later
during his testimony, petitioner continued to deny abusing methamphetamine but admitted that he
smoked the substance “on occasion.” When asked whether he could cease abusing
methamphetamine, petitioner responded, “I already have” and reported that the last time he abused
the substance was “three, four days” ago. Petitioner blamed the mother for his situation, claiming
that “[s]he put me right where she wanted me” by “tormenting me with her telephone and her
boyfriend, tormenting me with lies, [and] leaving me.” Petitioner also blamed the service provider
for his failure to complete parenting or anger management classes.

         After hearing testimony and evidence, the circuit court entered a dispositional order on July
17, 2018, in which it found that petitioner failed to comply with his improvement period. The
circuit court found that petitioner failed to participate in any outpatient or inpatient drug treatment,
failed to complete a domestic violence course, and continued to test positive for drugs, including
using methamphetamine as recently as four days prior to the hearing. According to the circuit
court, petitioner’s drug use significantly impaired his ability to properly care for the child, and
petitioner failed to comply with any sort of treatment to remedy the same. The circuit court denied
petitioner’s request for a post-dispositional improvement period and terminated his parental rights
upon finding that there was no reasonable likelihood that petitioner could correct the conditions of
abuse in the near future and that termination was necessary for the child’s welfare. 5

        Petitioner appealed the circuit court’s July 17, 2018, dispositional order terminating his
parental rights. After the appeal was filed, the Tribe filed a motion to intervene along with a brief
wherein the Tribe argued that the circuit court violated several provisions of the ICWA.
Specifically, the Tribe argued that the circuit court erred in failing to notice the Tribe to the
proceedings, make any findings in accordance with the heightened standards of the ICWA, hear
expert witness testimony as required by the ICWA to terminate parental rights, and make a finding
that active efforts to prevent the breakup of the Indian family had been provided. This Court
entered an order on January 10, 2019, remanding the matter to the circuit court for the limited
purposes of determining whether the ICWA applied to the matter and whether the Tribe should be
permitted to intervene. The Court ordered that its decision on the appeal would be held in abeyance
pending the circuit court’s determinations on remand.



       5
        The mother successfully completed her improvement period, and the petition against her
was dismissed. The mother was reunified with the child, and the permanency plan for the child is
to remain in his mother’s care.


                                                   3
        In May of 2019, the circuit court issued an order finding that the ICWA applied and
permitting the Tribe to intervene. Thereafter, the circuit court allowed the Tribe to review the case
files and provide recommendations. In October of 2019, the circuit court held a hearing wherein
the Tribe presented an expert witness to testify regarding petitioner’s case. The expert witness
expressed concern over the Tribe’s lack of involvement in the proceedings and testified that
petitioner should have been granted additional time to comply with services. After hearing the
testimony, the circuit court found that the Tribe’s expert witness did not contest the sufficiency of
the efforts provided. By order entered November 18, 2019, the circuit court reaffirmed its prior
decision to terminate petitioner’s parental rights.

         Now that the circuit court has completed the requirements set forth in this Court’s January
10, 2019, remand order, this Court shall consider the merits of petitioner’s appeal. The Court notes
that, since the circuit court entered is November 18, 2019, order, neither petitioner nor the Tribe
has filed any additional briefing with this Court raising issue with the findings of the circuit court
in that order. In light of the proceedings conducted by the circuit court following remand from this
Court, we find that the Tribe’s arguments in its brief are now moot, and we decline to address them
on appeal. See Syl. Pt. 1, State ex rel. Lilly v. Carter, 63 W. Va. 684, 60 S.E. 873 (1908) (“Moot
questions or abstract propositions, the decision of which would avail nothing in the determination
of controverted rights of persons or of property, are not properly cognizable by a court.”); see also
Syl. Pt. 5, Cooper v. City of Charleston, 218 W. Va. 279, 624 S.E.2d 716 (2005); Syl., Kemp v.
State, 203 W. Va. 1, 506 S.E.2d 38 (1997).

       The Court has previously established the following standard of review in cases such as this:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the circuit court erred in finding that he failed to
successfully complete his improvement period and in failing to extend his improvement period.
Petitioner claims that he has maintained employment for over twenty-five years and “grasps the
need to work and embraces the necessity of employment.” Petitioner claims that he struggled with
financial difficulty during the proceedings and “self-medicated with methamphetamine.”
Petitioner contends that he was “salvageable,” and the “only needed component was additional
time for recognition of a substance abuse problem.” According to petitioner, the extension of an

                                                  4
improvement period or the granting of a post-dispositional improvement period would have
permitted him to “master” substance abuse and anger issues.

        First, with regard to petitioner’s argument that the circuit court erred by failing to extend
his improvement period, the Court finds petitioner has failed to cite to any portion of the record
indicating such a request was made to the circuit court. Accordingly, we will not address this
portion of petitioner’s argument, as we have previously held that “‘[o]ur general rule is that
nonjurisdictional questions . . . raised for the first time on appeal, will not be considered.’ Shaffer
v. Acme Limestone Co., Inc., 206 W.Va. 333, 349 n. 20, 524 S.E.2d 688, 704 n. 20 (1999).” Noble
v. W. Va. Dep’t of Motor Vehicles, 223 W. Va. 818, 821, 679 S.E.2d 650, 653 (2009).

        Second, with regard to petitioner’s argument that the circuit court erred in finding that he
failed to successfully complete his improvement period, we find this position is without merit. We
have previously held as follows:

               At the conclusion of the improvement period, the court shall review the
       performance of the parents in attempting to attain the goals of the improvement
       period and shall, in the court’s discretion, determine whether the conditions of the
       improvement period have been satisfied and whether sufficient improvement has
       been made in the context of all the circumstances of the case to justify the return of
       the child.

Syl. Pt. 6, In re Carlita B., 185 W. Va. 613, 408 S.E.2d 365 (1991). The circuit court fully complied
with our holding in Carlita B.

         The record demonstrates that petitioner failed to comply with nearly every aspect of his
post-adjudicatory improvement period below. Petitioner failed to enter or complete outpatient or
inpatient drug treatment; failed to complete a domestic violence course; failed to follow through
with the recommendations of his parental fitness evaluation; and continued to test positive for
methamphetamine throughout the proceedings, including the day of the final dispositional hearing.
In fact, in his brief on appeal, petitioner concedes that he “self-medicated with methamphetamine”
throughout the proceedings. Although petitioner points out that he has been employed for over
twenty-five years, he fails to demonstrate that he addressed the conditions of abuse that led to the
petition’s filing—namely, his drug abuse and perpetrating of domestic violence. At the
dispositional hearing, petitioner denied having a substance abuse problem, blamed his situation on
the mother, and blamed the service provider for failing to comply with his improvement period.
At no point during his testimony did petitioner accept responsibility for his actions or acknowledge
the gravity of the situation. Moreover, petitioner’s continued drug abuse during the proceedings
prevented him from visiting with the child, and we have previously “pointed out that the level of
interest demonstrated by a parent in visiting his or her children while they are out of the parent’s
custody is a significant factor in determining the parent’s potential to improve sufficiently and
achieve minimum standards to parent the child.” In re Katie S., 198 W. Va. 79, 90 n.14, 479 S.E.2d
589, 600 n.14 (1996) (citations omitted). Based on petitioner’s failure to comply with nearly every
service provided to him and his continued abuse of methamphetamine throughout the proceedings,
we find no error in the circuit court’s finding that petitioner failed to substantially comply with his
improvement period.

                                                  5
        We likewise find no error in the circuit court’s denial of petitioner’s motion for a post-
dispositional improvement period. West Virginia Code § 49-4-610(3)(B) provides that the circuit
court may grant a parent a post-dispositional improvement period when the parent “demonstrates,
by clear and convincing evidence, that the [parent] is likely to fully participate in the improvement
period.” Further, since petitioner was previously granted a post-adjudicatory improvement period
during the proceedings, he was required to “demonstrate[] that since the initial improvement
period, [he] ha[d] experienced a substantial change in circumstances [and] . . . due to that change
in circumstances, [he was] likely to fully participate in the improvement period.” W. Va. Code §
49-4-610(3)(D). We have noted that “West Virginia law allows the circuit court discretion in
deciding whether to grant a parent an improvement period.” In re M.M., 236 W. Va. 108, 115, 778
S.E.2d 338, 345 (2015). As set forth above, petitioner failed to comply with nearly every aspect of
his improvement period and tested positive for methamphetamine on multiple occasions. Petitioner
willfully refused to submit to a court-ordered drug screen and admitted to abusing
methamphetamine four days prior to the final dispositional hearing. Further, petitioner failed to
accept responsibility for his actions and blamed others for his situation. As such, it is clear
petitioner failed to demonstrate that he was likely to fully participate in a post-dispositional
improvement period. Moreover, petitioner completely fails to argue what, if any, substantial
change in circumstances he had experienced since his prior improvement period that would have
made him more likely to successfully participate in an additional improvement period.
Accordingly, we find no error in this regard.

       For the foregoing reasons, we find no error in the decision of the circuit court, and its July
17, 2018, order is hereby affirmed.


                                                                                          Affirmed.

ISSUED: November 4, 2020

CONCURRED IN BY:

Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




                                                 6